Citation Nr: 1613269	
Decision Date: 04/01/16    Archive Date: 04/13/16

DOCKET NO.  09-26 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Betty Lam, Associate Counsel
INTRODUCTION

The Veteran served on active duty from July 1968 to May 1971 with additional years of service with the Illinois Army National Guard.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

In February 2016, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge at the RO in Chicago, Illinois.  The transcript of this hearing is part of the record. 

In January 1998, the Board remanded the issue of entitlement to service connection for a right shoulder disability.  In a February 1999 rating decision, the RO granted to service connection for a right shoulder disability.  As such, this issue has been resolved and is not before the Board.  See 38 C.F.R. § 20.200 (2014); Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

At February 2016 Board hearing, the issues of hypertension and heart murmur were raised by the Veteran.  The Board notes these issues have been adjudicated by the RO in a February 2010 and January 2011 rating decision.  However, given the Veteran's intent to file a claim for these disabilities, they are referred to the AOJ for appropriate action.  38 C.F.R. § 3.155 (2015).   

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

The Veteran contends that he developed bilateral hearing loss and tinnitus due to in-service noise exposure.  The Veteran reported noise exposure in service to include machine guns, loud detonators, and military vehicles.  The Veteran's DD 214 reveals that his military occupational specialty (MOS) was an antenna man and he served in in the Republic of Vietnam.

At his March 1968 enlistment examination, the Veteran was found to normal ears and hearing.  The Veteran was provided with a hearing test.  The March 1968 entrance audiogram results were as follows:
  

HERTZ

500
1000
2000
3000
4000
6000
RIGHT
10
5
5

0

LEFT
10
10
10

15


At his April 1971 separation examination, the Veteran was provided with a hearing test.  The Board notes that the April 1971 separation audiogram results contained a crossed-out results were as follows: 


HERTZ

500
1000
2000
3000
4000
6000
RIGHT
15
5
5

5

LEFT
20
5
15

25


The April 1971 separation audiogram results contained a corrected results were as follows:

RIGHT
5
-5
-5
-5


LEFT
5
0
0
15



There was no explanation provided for the crossed out findings in the April 1971 separation examination.  

The Veteran was afforded a VA examination in May 2007 which confirmed a diagnosis of bilateral hearing loss.  However, the claims file was not available and the examiner provided that it is impossible for her to provide an opinion without resorting to speculation.  The examiner noted the Veteran's report of acoustic trauma in Vietnam as well as subsequent civilian life and National Guard Reserve duty.  The examiner opined that the Veteran's hearing loss is less likely attributable to active duty due to the relative mildness of thee hearing loss and post-service manual labor jobs. 

The Veteran was afforded a VA examination in July 2007 by the May 2007 examiner.  The examiner conducted a review of the claims file.  The examiner found that the Veteran's April 1971 audiogram discharge showed normal hearing results, while subsequent tests in 1977 showed a dramatic change suggesting that significant noise trauma occurred in 1977, six years after the Veteran's separation from active service.  The Veteran's civilian employment also included a long list of hazardous noise occupations and the examiner concluded that it is less likely that his hearing loss is attributable to active duty and more likely attributable to subsequent noise trauma in civilian life.  With regards to tinnitus, the examiner found no evidence of tinnitus until his May 2007 VA examination.  Thus, based on lack of treatment and audiometric results of record, the examiner opined it less likely than not that his tinnitus is attributable to military duty.   

This opinion is inadequate because it was based on the absence of supporting treatment records and did not consider the Veteran's reports of the onset and development of his symptoms.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).

At the February 2016 Board hearing, the Veteran testified that he developed hearing loss and tinnitus symptoms while serving in Vietnam.  The Veteran also contended that his hearing loss worsened and became most evidence when he was tested in 1977 (in February 1977 the Veteran was found to have "excellent hearing," while a December 1977 hearing evaluation reportedly showed diminished hearing).  

Furthermore, the May 2007 examiner failed to address the possibility of delayed onset hearing loss in her opinion.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (holding service connection may be established even though test results at separation from service do not meet the regulatory requirements for establishing a hearing loss disability).   Therefore, a new examination is necessary regarding the service connection claim for bilateral hearing loss and tinnitus to fulfill VA's duty to assist.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a new VA examination to determine whether his current bilateral hearing loss and tinnitus are related to service.  If possible, this examination should be conducted by an examiner other than the audiologist who conducted the May 2007 examination. 

The examiner must review the claims file including this remand.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current bilateral hearing loss or tinnitus began in service or is otherwise the result of a disease or injury in service, including excessive noise. 

The examiner should presume that any combat related noise exposure and tinnitus or hearing loss immediately following the injury actually occurred.

The examiner should also note whether the Veteran's reports, if accepted, would serve to establish a link between hearing loss or tinnitus and in-service noise exposure; and whether there is any medical reason for rejecting the Veteran's reports.

The examiner should note the hearing results reported in 1977.   

If it is determined a bilateral hearing loss disability or tinnitus did not manifest during service, the examiner must discuss the likelihood that the condition is due to in-service noise exposure on a delayed or latent onset theory of causation.

Sharon Kujawa at the department of audiology Massachusetts Eye and Ear Infirmary that seems to show that even in the presence of a "fully" recovered TIS that hair cells are damaged. It would seem that while we have a finite number of hair cells at any given frequency only a portion of those cells are needed for what we measure as normal hearing. The remainder could be considered a protective mechanism. Unfortunately as we age these hair cells are damaged and if the redundant cells are not there then the individual will experience a greater hearing loss possibly at an earlier age.

2.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).







